Citation Nr: 0527763	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to December 
1948.  The appellant is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the Detroit, 
Michigan, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefit.  The Board remanded this case for additional 
development in August 2004.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  According to the death certificate, the veteran's cause 
of death was cerebral arteriosclerosis.  No other disease was 
listed as contributing to death.

2.  At the time of death, service connection was in effect 
for psychoneurosis, anxiety type, rated as 30 percent 
disabling; chronic lumbar strain with degenerative changes, 
rated as 20 percent disabling; and scar, shrapnel fragment 
wound, left leg, rated as noncompensable.

3.  Cerebral arteriosclerosis was first manifested several 
years after service, and is not medically shown to be related 
to the veteran's military service or service-connected 
disabilities.

4.  The veteran's service-connected disabilities did not 
cause or combine in any way to accelerate his death, nor did 
they render him materially less able of resisting the disease 
process causing his death.


CONCLUSIONS OF LAW

1.  Cerebral arteriosclerosis was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and was not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in July 2002 prior to initially adjudicating 
the issue on appeal, as well as in December 2004, of the 
VCAA.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
letters indicated that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  The 
appellant was advised that it was her responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment or to provide a 
properly executed release so that VA could request the 
records for her.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran's private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The appellant was asked to 
advise VA if there was any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Where a veteran has served for 90 days or more during 
a period of war and arteriosclerosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for psychoneurosis, anxiety type, rated as 30 percent 
disabling; chronic lumbar strain with degenerative changes, 
rated as 20 percent disabling; and scar, shrapnel fragment 
wound, left leg, rated as noncompensable.  The death 
certificate noted that his cause of death was cerebral 
arteriosclerosis.

The VA examination conducted in 1948 noted that, while on 
Okinawa, the veteran was blown out of a shell hole by a blast 
concussion.  

In 1980, at the age of 61, an electrocardiogram showed left 
ventricular hypertrophy, possible inferior infarct, "age 
undetermined."

In July 1986, he was hospitalized, suffering from a "nervous 
breakdown."  Generalized anxiety disorder and post traumatic 
stress disorder (PTSD) were diagnosed.  In September 1987, 
his blood pressure was elevated, and in November 1988, he was 
noted to have a history of transient ischemic attack (TIA).  

In December 1990, the veteran was hospitalized with a 
diagnosis of normal pressure hydrocephalus, and a 
ventriculoperitoneal shunt was placed.  A computerized 
tomography (CT) scan performed on December 20, showed recent 
shunt catheter placement for treatment of communicating 
hydrocephalus which is partially resolved, chronic ischemic 
changes bilaterally, more prominent on the left involving the 
basal ganglia and adjacent areas.  Despite the shunt, the 
veteran's dementia persisted.  

From January 29 to March 5, 1991, the veteran was transferred 
for further treatment of confusion and questionable 
extrapyramidal signs.  A March 27, 1991 discharge summary 
noted diagnoses of organic mental syndrome; generalized 
anxiety disorder; history of PTSD; normal pressure 
hydrocephalus; chronic low back pain; status post right basal 
ganglia infarct.  An April 10, 1991 discharge summary noted a 
two to three-week history of confusion of unclear etiology, 
with a history of gait disturbance and urinary incontinence.  
His past medical history was of possible right hemispheric 
stroke with a negative diagnostic workup to explain his 
episode of left-sided numbness and leg weakness. 

A private physician stated in May 1993, that he had known the 
veteran for 34 years, and had treated him through the 
development of normal pressure hydrocephalus.  He concluded 
that the normal pressure hydrocephalus, "in all likelihood, 
began with the explosion in Okinawa during World War II in 
which he sustained such massive injuries." 

A June 1993 chest x-ray showed degenerative and 
atherosclerotic changes and a CT scan of the head showed 
generalized supratentorial volume loss and sequela of old 
infarctions in the right frontal lobe and the right thalmus.

The veteran's terminal hospital report indicated that he had 
been brought in due to confusion and an inability to control 
him.  He had periods of dehydration, which were treated with 
intravenous fluids.  There was also evidence of a parietal 
occipital stroke.  He later developed pneumonia, bibasilar, 
consistent with aspiration pneumonitis.  He succumbed to 
respiratory failure, despite aggressive intravenous 
antibiotics.  

In May 2005, the claims folder was extensively reviewed, as 
was the applicable medical literature, by a VA physician.  
The physician stated that the medical evidence clearly showed 
that since 1988, the veteran had progressive atherosclerosis 
with multiple minor TIAs which resulted in chronic ischemic 
changes of the basal ganglia and the adjacent areas.  The 
physician stated that 

[t]he preponderance of medical evidence supports 
the conclusion that the dementia was most likely a 
combination of progression of normal pressure 
hydrocephalus and vascular multi infarct dementia 
associated with lacunar cerebral infarctions, 
neither of which has any direct relation to trauma.

The physician noted that the veteran's father had experienced 
a myocardial infarction and a stroke, and his son had 
hypertension.  The physician stated that this suggested a 
hereditary disposition to atherosclerosis.  Therefore, it was 
concluded that it was most likely that the veteran's cerebral 
arteriosclerosis would have developed whether or not the 
veteran had served in the military.  The physician then 
offered the following opinions:

In summary, it is my opinion there is no medical 
connection between the trauma sustained in World 
War II and the subsequent development of cerebral 
arteriosclerosis.

With reference to the request, it is my opinion 
that it is not at least as likely as not that the 
fatal cerebral arteriosclerosis is causally related 
to a blast injury sustained in service or a service 
connected disability.

It is also my opinion that it is not at least as 
likely as not that the veteran's service connected 
anxiety neurosis adversely affected his cerebral 
arteriosclerosis so as to aggravate such a disorder 
prior to death.

It is my opinion that it is not at least as likely 
as not that the service connected anxiety disorder 
to include medication taken, rendered the veteran 
less capable of resisting adverse effects of 
cerebral arteriosclerotic disease thereby 
accelerating his death.

After carefully reviewing the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established.  The records 
indicate that the veteran sustained a traumatic injury in 
service as a result of a blast.  However, there is no 
indication that this injury affected his cerebrovascular 
system.  There is no suggestion that the veteran had 
hypertension or arteriosclerosis during service.  In fact, 
arteriosclerosis was not diagnosed until the 1980's, some 40 
years after his separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Therefore, it cannot 
be found that the arteriosclerosis was present in service; 
nor has it been demonstrated that it was present to a 
compensable degree within one year of his discharge from 
service.  As a consequence, the Board finds no direct service 
incurrence or presumptive basis upon which to grant service 
connection for the cause of the veteran's death.

The Board has also considered the appellant's claims that the 
veteran's service-connected disabilities either caused or 
contributed materially or substantially to cause his death.  
The medical opinion obtained in May 2005 noted that his 
dementia was due to a combination of normal pressure 
hydrocephalus and vascular multi-infarct with cerebral 
infarctions, neither of which would be related to any trauma 
experienced in service.  It was also opined that there was no 
medical connection between the trauma sustained in service 
and the later development of cerebral arteriosclerosis.  
Finally, it was noted that the veteran's anxiety disorder and 
the medications taken for it had played no causal role in the 
development of the fatal cerebral arteriosclerosis.  
Moreover, the death certificate does not list any of the 
veteran's service-connected disabilities as the primary or a 
contributory cause of the veteran's death.  

Although a private practitioner concluded in 1993, that the 
veteran's normal pressure hyrocephalus was the result of the 
trauma he experienced in 1948 during World War II, it is not 
shown that the private physician had reviewed the veteran's 
service medical records or his post service medical records, 
nor the physician provide a rationale for this opinion.  
Accordingly, the opinion from the VA physcian is more 
probative as to any relationship between service and a 
disorder present at the time of the veteran's death, as the 
veteran's service medical records, post service medical 
records, and medical literature was reviewed, and a rationale 
for the opinion was given. 

As a consequence, it is found that the more probative medical 
evidence to support the appellant's claim that the veteran's 
cause of death shows that it is not related to either his 
service or to his service-connected disabilities.

In conclusion, the doctrine of reasonable doubt is not for 
application as the preponderance of the evidence is against 
the veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


